DETAILED ACTION
Status of Claims
In the response filed December 28, 2021, Applicant amended claims 1, 7, 8, 11, 13, 20, and 21. Claim 10 was canceled. Claims 1-9 and 11-28 are pending in the current application. 

Response to Arguments
Claim 10 was rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Examiner thanks Applicant for canceling the claim.  The rejection has been withdrawn.  
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-28  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tort (US 2018/0158089 A1).

Regarding claim 1, Tort discloses a non-transitory storage medium having computer processor executable instructions that when executed by one or more computer processors, cause the one or more computer processors to:
enroll a rewarder entity with information about a preselected good or service (Paragraph [0059]: Note that the user may confirm the brand, enter it, or have the software identify the brand for user confirmation. This selection may be based on a participating brand already selected, based on the user's sponsor opportunities (advertisers who make offers to users), or based on the offers available to SELFEE); 
permit the rewarder entity to establish rules for rewarding promotions of the preselected good or service (Paragraph [0073]: When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved (both to the user's record and to the Admin Report), the configuration is checked and if the campaign rules for the LOGO are met); 
enroll a promoter entity in a reward program using the promoter entity enrolment module and associating the promoter entity with at least one of the one or more computer network platforms (Fig. 8; Paragraph [0056]: The user then takes a profile picture 806 which is face recognized, since users are going to be rewarded for their content. In short, we need to make sure that the user is who he or she says he is. So, each content taken with SELFEE gets scanned by our Face recognition technology (FRT) 808 to verify that the face in the content matches the face in the user profile. FRT also scans for other faces in the content in order to identify who they are. If the main user takes a picture with other people around, our system will recognize them and ask user to identify them in order to approve the content and reward the user); 
automatically search the one or more computer network platforms for image or audio promotion of the preselected good or service using the content analysis module (Paragraph [0059]: the SELFEE system (either as an App within the user's device and/or as the image is uploaded to the SELFEE system servers) processes the image using image recognitions software (such as LOGOGRAB or other software capable of detecting all the brands within the image) and automatically suggests/selects the one or more brands to the user (based on SELFEE sponsors), to ensure that no suitable product SELFEE is overlooked); 
using a trained machine learning tool, automatically recognize a rewardable promotion of the preselected good or service by the promoter entity on at least one of the one or more computer network platforms and generate an output characterizing the recognized rewardable promotion of the preselected good or service, the trained machine learning tool trained to recognize promotions of the preselected good or service on the one or more computer network platforms based on image or audible data in which the preselected good or service can be identified (Paragraph [0073]: As far as the Interaction and Payout (FIG. 10) we see the Analysis tree 1000. In one embodiment, the payoff analysis is done every four hours 1002 for a total of 7 days (any specific period may be selected). When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved); 
automatically award the promoter entity a predetermined reward for the rewardable promotion of the preselected good or service based on the output of the trained machine learning tool using the promotions tracking module and the rules for rewarding promotions of the preselected good or service (Paragraph [0073]: When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved (both to the user's record and to the Admin Report), the configuration is checked and if the campaign rules for the LOGO are met, the payment is credited to the user's records); and 
automatically communicate the awarding of the reward to the promoter entity, the rewarder entity, or both (Paragraph [0073]:the payment is credited to the user's records).
Regarding claim 2, Tort discloses wherein automatically recognizing a rewardable promotion includes comparing characterization data of the promotion against predetermined criteria establishing parameters for when a promotion can be deemed rewardable (Paragraph [0073]).
Regarding claim 3, Tort discloses wherein the loyalty reward includes an item of value selected from the group consisting of an acknowledgement, a membership, a credit, real money, virtual money, a blockchain token, a good, and a service (Paragraph [0074]).
Regarding claim 4, Tort discloses wherein the instructions, when executed by one or more computer processors, cause the one or more computer processors to: 
recognize a context in which the promotion of the good or service is made (Paragraph [0061]); and 
associate a qualitative judgment with the promotion of the good or service (Paragraph [0061]).
Regarding claim 5, Tort discloses wherein the instructions, when executed by one or more computer processors, cause the one or more computer processors to: 
recognize a context in which the promotion of the good or service is made (Paragraph [0074]); and 
associate a quantitative assessment with the promotion of the good or service (Paragraph [0074]).
Regarding claim 6, Tort discloses wherein automatically recognizing a rewardable promotion of the preselected good or service by the promoter entity comprising automatically invoking a content analysis engine (Paragraph [0035]).
Regarding claims 7 and 13, Tort discloses wherein the content analysis engine automatically invokes the trained machine learning tool (Paragraph [0071]).
Regarding claim 8, Tort discloses wherein the at least one of the computer network-based platforms is a social media platform (Paragraph [0076]).
Regarding claim 9, Tort discloses wherein the instructions, when executed by one or more computer processors, cause the one or more computer processors to enroll a rewarder entity by receiving rewarder entity data that associates a rewarder entity with the preselected good or service and the criteria (Paragraph [0052]).
Regarding claim 11, Tort discloses a system comprising: 
one or more data processors connected to a computer network (Paragraph [0010]); 
computer processor readable memory in communication with the one or more processors (Paragraph [0010]); and stored in the memory, code including data processor executable instructions, the code including: 
To begin using the system, a user 202 begins by using one or more of their devices to register 800 with the SELFEE, with this process being hosted with software both in the device (an App) and within the one or more SELFEE servers 218. These first-time users are shown a small step by step explanation of the purpose of the app (3-4 steps). The user 202 enters their general information 902, and their age is validated); 
a rewarder entity enrolment module which can receive rewarder entity data identifying the rewarder entity, a good or service, and reward program information with criteria for rewarding promotion of the good or service (Paragraph [0052]: any system such as SELFEE must get remuneration itself in order to pay the influencers. How is this done? In one embodiment 700, the SELFEE System has three proposed levels for advertisers to come in. At $10,000 per month, a sponsor is a “Standard” supporter, having an entry level package for brands that are just ‘getting’ into social influencer media. As such, for the $10K, they get up to 1,000 (Or any other metric beneficial for the brands such as the sum of all Reach, Views and Interactions) posts per month, monthly reports and access to posted media ); 
a content analysis engine which can search a posting on the one or more platforms and generate a search result (Paragraph [0035]: The SELFEE App encompasses multiple innovative and new technology in a one of a kind user incentive social platform, which permits massive scalability and adaptation. With unique algorithms we are able to link user's social media, do face, logo and content recognition and with the user permission track their social media interactions in order to compile very important data that is analyzed to determine that user's digital footprint and rewards); 
a promotions tracking module which automatically invokes the content analysis engine and analyze the search result to identify a rewardable promotion (Paragraph [0035]: The SELFEE App encompasses multiple innovative and new technology in a one of a kind user incentive social platform, which permits massive scalability and adaptation. With unique algorithms we are able to link user's social media, do face, logo and content recognition and with the user permission track their social media interactions in order to compile very important data that is analyzed to determine that user's digital footprint and rewards ); 
one or more databases storing the promoter entity data and the rewarder entity data (Paragraph [0073]: When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved (both to the user's record and to the Admin Report), the configuration is checked and if the campaign rules for the LOGO are met); 
processor executable instructions that when executed by one or more computer processors (Paragraph [0010]), cause the one or more computer processors to: 
enroll a rewarder entity with information about a preselected good or service (Paragraph [0059]: Note that the user may confirm the brand, enter it, or have the software identify the brand for user confirmation. This selection may be based on a participating brand already selected, based on the user's sponsor opportunities (advertisers who make offers to users), or based on the offers available to SELFEE); 
permit the rewarder entity to establish rules for rewarding promotions of the preselected good or service (Paragraph [0073]: When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved (both to the user's record and to the Admin Report), the configuration is checked and if the campaign rules for the LOGO are met); 
enroll a promoter entity in a reward program using the promoter entity enrolment module and associating the promoter entity with at least one of the one or more computer network platforms (Fig. 8; Paragraph [0056]: The user then takes a profile picture 806 which is face recognized, since users are going to be rewarded for their content. In short, we need to make sure that the user is who he or she says he is. So, each content taken with SELFEE gets scanned by our Face recognition technology (FRT) 808 to verify that the face in the content matches the face in the user profile. FRT also scans for other faces in the content in order to identify who they are. If the main user takes a picture with other people around, our system will recognize them and ask user to identify them in order to approve the content and reward the user); 
automatically search the one or more computer network platforms for image or audio promotion of the preselected good or service using the content analysis module (Paragraph [0059]: the SELFEE system (either as an App within the user's device and/or as the image is uploaded to the SELFEE system servers) processes the image using image recognitions software (such as LOGOGRAB or other software capable of detecting all the brands within the image) and automatically suggests/selects the one or more brands to the user (based on SELFEE sponsors), to ensure that no suitable product SELFEE is overlooked); 
using a trained machine learning tool, automatically recognize a rewardable promotion of the preselected good or service by the promoter entity on at least one of the one or more computer network platforms and generate an output characterizing the recognized rewardable promotion of the preselected good or service, the trained machine learning tool trained to recognize promotions of the preselected good or service on the one or more computer network platforms based on image or audible data in which the preselected good or service can be identified (Paragraph [0073]: As far as the Interaction and Payout (FIG. 10) we see the Analysis tree 1000. In one embodiment, the payoff analysis is done every four hours 1002 for a total of 7 days (any specific period may be selected). When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved); 
automatically award the promoter entity a predetermined reward for the rewardable promotion of the preselected good or service based on the output of the trained machine learning tool using the promotions tracking module and the rules for rewarding promotions of the preselected good or service (Paragraph [0073]: When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved (both to the user's record and to the Admin Report), the configuration is checked and if the campaign rules for the LOGO are met, the payment is credited to the user's records); and 
automatically communicate the awarding of the reward to the promoter entity, the rewarder entity, or both (Paragraph [0073]:the payment is credited to the user's records).
Regarding claim 12, Tort discloses wherein the code includes a rewards tracking module via which the rewarder entity can review the each promotion by the promoter entity (Paragraph [0066]).
Regarding claim 14, Tort discloses wherein the machine learning tool is effective to generate a qualitative characterization of a context in which the promotion is recognized (Paragraph [0061]).
Regarding claim 15, Tort discloses wherein the machine learning tool is effective to generate a quantitative characterization of a context in which the promotion is recognized (Paragraph [0074]). 
Regarding claim 16, Tort discloses where the platforms included social media platforms, content sharing platforms, video conferencing platforms, gaming and esports platforms, podcast platforms, or any combination of the foregoing (Paragraph [0076]).
Regarding claim 17, Tort discloses wherein the code further comprises a promoter entity interface via which the promotor entity can enroll in the reward program system (Fig. 8; Paragraph [0055]).
Regarding claim 18, Tort discloses wherein the code further comprises a rewarder entity interface via which the rewarder entity can enroll in the reward program system (Paragraph [0052]).
Regarding claim 19, Tort discloses where the code establishes automatic invocation of the content analysis engine by the promotions tracking module (Paragraph [0035]).
Regarding claim 20, Tort discloses a method of managing reward program comprising executing processor executable computer instructions on a server connected to a computer network and: 
enrolling a rewarder entity with information about a preselected good or service (Paragraph [0059]: Note that the user may confirm the brand, enter it, or have the software identify the brand for user confirmation. This selection may be based on a participating brand already selected, based on the user's sponsor opportunities (advertisers who make offers to users), or based on the offers available to SELFEE); 
permitting the rewarder entity to establish rules for rewarding promotions of the preselected good or service (Paragraph [0073]: When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved (both to the user's record and to the Admin Report), the configuration is checked and if the campaign rules for the LOGO are met); 
enrolling a promoter entity in a reward program system by associating the promoter entity with one or more computer platforms and a predetermined good or service (Fig. 8; Paragraph [0056]: The user then takes a profile picture 806 which is face recognized, since users are going to be rewarded for their content. In short, we need to make sure that the user is who he or she says he is. So, each content taken with SELFEE gets scanned by our Face recognition technology (FRT) 808 to verify that the face in the content matches the face in the user profile. FRT also scans for other faces in the content in order to identify who they are. If the main user takes a picture with other people around, our system will recognize them and ask user to identify them in order to approve the content and reward the user); 
automatically invoking the content analysis engine and searching the one or more platforms for image or audible promotion of the preselected good or service (Paragraph [0035]: The SELFEE App encompasses multiple innovative and new technology in a one of a kind user incentive social platform, which permits massive scalability and adaptation. With unique algorithms we are able to link user's social media, do face, logo and content recognition and with the user permission track their social media interactions in order to compile very important data that is analyzed to determine that user's digital footprint and rewards ); 
using a trained machine learning tool, automatically recognizing a rewardable promotion of the preselected good or service by the promoter entity on at least one of the one or more computer network platforms and generating an output characterizing the recognized rewardable promotion of the preselected good or service, the trained machine learning tool trained to recognize promotions of the preselected good or service on the one or more computer network platforms based on image or audible data in which the preselected good or service can be identified (Paragraph [0073]: As far as the Interaction and Payout (FIG. 10) we see the Analysis tree 1000. In one embodiment, the payoff analysis is done every four hours 1002 for a total of 7 days (any specific period may be selected). When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved); 
automatically rewarding the promoter entity a predetermined reward for the rewardable promotion of the preselected good or service based on the output of the trained machine learning tool using the promotions tracking module and the rules for rewarding promotions of the preselected good or service (Paragraph [0073]: When the SELFEE user's 202 image is detected 1004 the interactions are then verified, and the data is saved (both to the user's record and to the Admin Report), the configuration is checked and if the campaign rules for the LOGO are met, the payment is credited to the user's records); and 
the payment is credited to the user's records).
Regarding claims 21 and 28, Tort discloses wherein using the machine learning tool to provide a qualitative characterization of a context in which the good or service is promoted (Paragraph [0061]).
Regarding claim 22, Tort discloses wherein the recognizing includes identifying and storing data characterizing the promotion (Paragraph [0073]).
Regarding claim 23, Tort discloses wherein the rewarding includes allocating the reward in accordance with predetermined criteria and data characterizing the recognized promotion (Paragraph [0073]).
Regarding claim 24, Tort discloses enrolling a rewarder entity by associating the rewarder entity with the preselected good or service and criteria for awarding the reward (Paragraph [0059]).
Regarding claim 25, Tort discloses wherein the enrolling of the promoter entity comprises serving a promoter entity enrolment interface with interactive webpages via which the promoter entity can enter promoter entity data including the one or more computer network-based platform accounts (Paragraph [0056]).
Regarding claim 26, Tort discloses wherein the enrolling of a rewarder entity comprises serving a rewarder entity enrolment interface with interactive webpages via which the rewarder entity can enter rewarder entity data identifying the rewarder entity and the preselected good or service and the criteria for awarding the reward (Paragraph [0066]).
Regarding claim 27, Tort discloses wherein the network-based platforms are social media platforms, content sharing platforms, video conferencing platforms, gaming and esports platforms, podcast platforms (Paragraph [0076]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621